Citation Nr: 1502760	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  98-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected mechanical low back pain from June 12 1995 through October 17 1997.

2.  Entitlement to an evaluation in excess of 40 percent for the service-connected
mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from
October 18, 1997.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU), For the period beginning June 12, 1995 and ending July 8, 1996.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988, with subsequent
service in the Naval Reserve until April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina.  

The issue regarding the initial evaluation of the service-connected mechanical back
pain arose from appeal of a September 1995 rating decision denying service
connection for that disability.  During the pendency of the appeal, the RO issued a
rating decision in June 2000 granting service connection and assigning a 10 percent
initial evaluation effective June 12, 1995, the Veteran expressed disagreement with
the assigned disability evaluation.

In October 2005, the RO issued a rating decision that increased the evaluation for
the Veteran's service connected mechanical low back pain to include bilateral
foramina' stenosis, L2-3 and L3-4, to 40 percent effective March 12, 2001.  The
Veteran continued to seek a higher disability rating for this condition.  AB v Brown,
6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an
RO decision assigning a particular rating, a subsequent RO decision assigning a
higher rating but less than the maximum available benefit, does not abrogate the
pending appeal).
In November 2007, the Board issued a decision which, in pertinent part, denied an initial evaluation in excess of 10 percent for the Veteran's service connected mechanical low back pain from June 12, 1995 through October 17 1997.  It also granted a 40 percent disability rating, but no higher, for the Veteran's service-connected mechanical low back pain with bilateral foramina' stenosis, L2-3 and L3-4, from October 18, 1997.  

Thereafter, the appellant appealed the Board's decision to the United States Court
of Appeals for Veterans Claims (Court).  In December 2008, based on a Joint
Motion for Remand (Joint Motion), the Court issued an Order remanding this case
for compliance with the Joint Motion.  

The Board's November 2007 decision also denied the claims of entitlement to
service connection for pseudofolliculitis barbae and entitlement to a compensable
rating for ganglion cyst of the right wrist.  Although initially appealed to the Court
by the Veteran, these issues were dismissed by the Court's December 2008 Order.  

In addition, the Board s November 2007 decision remanded the issues of service
connection for systemic lupus erythematous (SLE), service connection for the SLE-associated disorders of the bilateral shoulders and bilateral hips, service connection for the SLE-associated polyarthritis of multiple joints, and entitlement to a total disability rating based on individual unemployability (TDIU).

In March 2010, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent for the service-connected mechanical low back pain from June 12, 1995 through October 17, 1997 and entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997, for additional development consistent with the terms of the Joint Motion.

In July 2012, the Board issued a decision which, in pertinent part, again denied an initial evaluation in excess of 10 percent for the Veteran's service connected mechanical low back pain from June 12, 1995 through October 17 1997.  It also denied an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foramina' stenosis, L2-3 and L3-4, from October 18, 1997.  The issue of entitlement to a TDIU was remanded.

Thereafter, the appellant again appealed the Board's decision to the United States Court.  In a June 2014, Memorandum Decision, the Court ordered that the July 26, 2012 Board decision, with respect to the issues of higher evaluations for mechanical low back pain be set aside, remanded those matters for additional development and readjudication, consistent with the Court's decision.

The Veteran testified at hearings before a local hearing officer at the RO in
November 1996, August 1999, and February 2004, and he testified before the
undersigned at a Video Conference hearing in January 2007.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  Prior to October 18, 1997, the Veteran's service-connected mechanical back pain
was manifested by mild limitation of motion due to pain, with radiating sciatic pain from the lower back through the left buttock and into the left leg, which was productive of no more than mild impairment.

2.  Beginning October 18, 1997, the Veteran's service connected mechanical back
pain with bilateral foraminal stenosis, L2-3 and L3-4, has been manifested by
severe limitation of motion due to pain; but, there is no unfavorable ankylosis of the thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome,
or episodes of incapacitation lasting six or more weeks due to intervertebral disc
syndrome.

3.  There is no medical evidence of incapacitating episodes due to intervertebral disc syndrome at any time during the appeal period.


4.  For the period beginning June 12, 1995 and ending July 8, 1996, the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the period prior to October 18, 1997, the criteria for an initial evaluation in excess of 10 percent for the service-connected mechanical back pain are not met.  38 USCA § 1155 (West 2002), 38 C F R §§ 4.1, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000- 2004).

2.  For the period beginning October 18, 1997, the criteria for an evaluation in excess of 40 percent for the service-connected mechanical back pain with bilateral foraminal stenosis L2-3 and L3-4 are not met.  38 USCA § 1155 (West 2002), 
38 C F R. §§ 4.1, 4.20, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000-2004), General Rating Formula for Diseases and Injuries of the Spine (as in effect since September 26, 2003).

3.  For the period beginning June 12, 1995 and ending July 8, 1996, the criteria for the assignment of a TDIU, due to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal arises from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in August 2010, May 2011, and October 2011 for his low back disability.  There is no evidence or contention that there has been a change in the disability since the last examination in October 2011.


The Board remanded the claim in March 2010 to afford the Veteran a new VA examination and opinion.  The Veteran was afforded a new VA examination in May 2011, with an addendum submitted in October 2011, as noted above, and the examination and addendum provided the information requested in the remand.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings,
which is based on average impairment of earning capacity 38 U.S.C.A. § 1155,
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history 38 C.F.R. § 4.1.  Other
applicable general policy considerations are interpreting reports of examination in
light of the whole recorded history, reconciling the various reports into a consistent
picture so that the current rating may accurately reflect the elements of disability,
38 C.F.R. § 4.2, resolving any reasonable doubt regarding the degree of disability in
favor of the claimant, 38 C.F.R. § 4.3, where there is a question as to which of two
evaluations apply, assigning a higher of the two where the disability picture more
nearly approximates the criteria for the next higher rating, 38 C.F.R.  § 4.7, and, evaluating functional impairment on the basis of lack of usefulness, and the effects
of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See
Schafiath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in
the disability rating is at issue, the present level of disability is of primary concern.
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal
arises from the initially assigned rating, consideration must be given as to whether
staged ratings should be assigned to reflect entitlement to a higher rating at any
point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119
(1999).  Moreover, staged ratings are appropriate in any increased rating claim in
which distinct time periods with different ratable symptoms can be identified.  Hart
v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a
disability, under different diagnostic codes, is to be avoided 38 C.F.R. § 4.14 (2014).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative evidence regarding
any issue material to the determination of a matter, the Secretary shall give the
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for the
service connected mechanical low back pain from June 12, 1995 through October
17, 1997, and entitlement to an evaluation in excess of 40 percent for the service
connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997.

The Board notes that the rating criteria for diseases and injuries of the spine have
changed several times during the pendency of this appeal.  Where a law or
regulation changes after a claim has been filed, but before the administrative or
judicial appeal process has been concluded, the version most favorable to the
appellant applies, unless Congress provided otherwise or permitted VA to do so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996), VAOPGCPREC 11-97 (Mar 24, 1997).

However, revised statutory or regulatory provisions may not be applied to any time
period prior to the effective date of the change 38 U.S.C.A. § 7104(c), V VAOPGCPREC 3-2000 (April 10, 2000), Rhodan v. West, 12 Vet. App. 55, 57 (1998).

As there is no indication that the revised criteria are intended to have a retroactive
effect, the Board has the duty to adjudicate the claim only under the former criteria
for any period prior to the effective dates of the new diagnostic codes, and to
consider the revised criteria for the period beginning on the effective dates of the
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v.
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and
7-2003 (2003).

The Board also notes that the RO has evaluated the Veteran's service-connected
spine disorder under both the former and revised applicable criteria.  See the SSOC
dated in April 2005.  There is accordingly, no due process bar to the Board also
considering the claim in light of the former and revised applicable rating criteria.  
Prior to September 23, 2002, the rating criteria for intervertebral disc syndrome
(IVDS) under Diagnostic Code 5293 were as follows:  

A rating of 10 percent was awarded for mild IVDS.  A rating of 20 percent was awarded for moderate IVDS, with recurring attacks.  A rating of 40 percent was awarded for severe IVDS, with recurring attacks and intermittent relief.  A rating of 60 percent was awarded for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

As of September 23, 2002, the criteria of Diagnostic Code 5293 became as follows.  
Evaluate IVDS either on the total duration of incapacitating episodes over the past
12 months or by combining under § 4 25 separate evaluations of its chronic
orthopedic and neurologic manifestations, along with evaluations for all other
disabilities, whichever method resulted in the higher evaluation.

For purposes of evaluation under this diagnostic code, an "incapacitating episode"
is a period of acute signs and symptoms due to IVDS that requires bed rest
prescribed by a physician and treatment by a physician."  Chronic orthopedic and
neurologic manifestations means orthopedic and neurologic signs and symptoms
resulting from IVDS that are present constantly, or nearly so. When rating IVDS under the "incapacitating episode" method, the following criteria apply:  

A rating of 10 percent is awarded for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is awarded for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is awarded for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

When rating IVDS under the "chronic manifestations" method, orthopedic
disabilities are rated using the evaluation criteria for the most appropriate
orthopedic diagnostic code or codes.  Neurologic disabilities are rated separately
using evaluation criteria for the most appropriate neurologic diagnostic code or
codes.  The two evaluations are then combined under the guidance of 38 C.F.R. § 4.25 (2014).

When evaluating under this diagnostic code, if IVDS is present in more than one
spinal segment, provided that the effects in each spinal segment are clearly distinct,
each segment is evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever results in a higher evaluation
for that segment.

Until September 26, 2003, lumbosacral spine could be rated under the provisions of
Diagnostic Code 5295 (lumbosacral strain) or alternatively under the provisions of
Diagnostic Code 5292 (limitation of motion).

The schedular criteria of Diagnostic Code 5292 are as follows.  A rating of 10 percent is awarded for slight limitation of motion.  A rating of 20 percent is awarded for moderate limitation of motion.  A rating of 40 percent is awarded for severe limitation of motion.  The terms "slight," "moderate' and severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just" 38 C.F.R. § 4.6 (2014).

The schedular criteria of Diagnostic Code 5295 are as follows:  A rating of 10
percent is awarded for characteristic pain on motion.  A rating of 20 percent is
awarded for muscle spasm on extreme forward bending, or loss of lateral spine
motion unilateral, in standing position.  A rating of 40 percent is awarded for
severe symptoms, with listing of the whole spine to the opposite side, positive
Goldthwaite's sign, marked limitation of forward bending in the standing position,
loss of lateral motion with osteoarthritic changes, or some of the above with
abnormal mobility on forced motion.

The regulatory provisions regarding additional functional loss due to limited or
excessive movement, pain, weakness, excessive fatigability or incoordination as
noted above, are for application in disabilities of the spine.  See 38 C.F.R. §§ 4.40,
4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Effective on September 26, 2003, disabilities of the spine, including IVDS, have
been rated under a General Rating Formula for Diseases and Injuries of the Spine.

The criteria of the General Rating Formula are applied with and without symptoms
such as pain (whether or not it radiates), stiffness, or aching in the area of the spine
affected by residuals of injury or disease.

Associated objective neurologic abnormalities, including but not limited to bowel or
bladder impairment, are evaluated separately under an appropriate diagnostic code.  
General Rating Formula, Note (1).

IVDS, formerly Diagnostic Code 5293, is assigned a new diagnostic code.  
(Diagnostic Code 5243) and is rated either under the General Rating Formula or
alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes,
whichever method results in the higher evaluation.

The rating criteria of the General Rating Formula for Diseases and Injuries of the
Spine pertinent to the thoracolumbar spine are as follows:

A rating of 10 percent is assigned for forward flexion greater than 60 degrees but
not greater than 85 degrees, or combined range of motion greater than 120 degrees
but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness
not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture
with loss of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion greater than 30 degrees but
not greater than 60 degrees, or combined range of motion not greater than 120
degrees, or muscle spasm or guarding severe enough to result in abnormal gait or
abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30
degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A rating of 50 percent is awarded for unfavorable ankylosis of the entire
thoracolumbar spine.

A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine
is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is
zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The
normal combined range of motion of the thoracolumbar spine is 240 degrees
General Rating Formula, Note (2).

Analysis

The Veteran reported to the Kings Bay naval medical facility in March 1995,
complaining of low back pain radiating to the buttocks.  His gait and range of
motion were normal and sensory evaluation was within normal limits.  The
clinician's impression was sciatica.

The Veteran was treated at Carolina Orthopedic Surgery Associates for back pain in
June 1995.  The physician noted pain on lumbar range of motion, and assessed
lumbar syndrome.  After four days of rest the pain was reduced to "minimal."  
In June 1995, the Veteran was noted to have bilateral knee pain and lumbar pain.  
He had a negative straight leg raise and he was neurologically intact.  He had no
knee effusions.  He had pain in his lumbar range of motion.  The Veteran was
diagnosed with lumbar syndrome.

A June 1995 private treatment note shows that the Veteran indicated that his back
was feeling better.  He had negative straight leg raises and minimal pain on
lumbar range of motion.  The Veteran reported in June 1995 that he desired to
return to work.

In a May 1996 treatment note, the Veteran was evaluated for left sciatica.  
Symptoms were reported to have been a little more severe recently and the Veteran
was noted to be receiving treatment for lupus.  The Veteran had a positive straight
leg raise on the left.  He was noted to be neurologically intact and was diagnosed
with left sciatica.  

The Veteran had an MRI scan of the lumbar spine by Carolina Orthopedic Surgery
Associates in May 1996, due to reported left side sciatica.  The MRI showed no
evidence of disc herniation.

In June 1996, a Navy physician noted forward flexion of the spine to 70 degrees.
In July 1996, Carolina Orthopedic Surgery Associates noted that the Veteran's back
as "okay."

The Veteran testified before the RO's hearing officer in November 1996 that he was
totally disabled and unable to work due to his back pain, radiating down the left side to the foot.  He testified that he was unable to lift any heavy weights or to perform household chores, and that he had to wear a back brace.

The Veteran had a VA examination of the spine in October 1997, during which he
complained of pain radiating down the left side to the toes.  He reported flare-ups
twice per month, lasting three to four days, which essentially caused him to be
housebound.  He reported that he had been walking with a cane for about a year and
that he wore a corset for support.  On examination, the Veteran walked with a slow
antalgic gait and demonstrated active lumbar flexion to 20 degrees, extension to 10
degrees, left bending to 20 degrees, right bending to 10 degrees, and rotation to 20
degrees bilaterally, prior to onset of pain.  The Veteran demonstrated left paraspinal
muscle spasm.  There was a positive tripod sign with attempts at left leg extension
from a seated position.  He demonstrated a positive straight leg raise at 20 degrees
of extension and positive sciatica notch tenderness.  There was no deformity and
musculature was symmetric.  Motor examination was 4/5 over his left ankle
dorsiflexion and great toe dorsiflexion and was 5/5 over his right lower extremity.  
His knee extension was 4/5 and was limited secondary to pain.  Deep tendon
reflexes were 1+ over his patella and 2+ over his Achilles tendon on the left leg and
2+ patella and 2+ over the Achilles tendon on the right.  X-ray (from June 1995)
was normal, but the examiner diagnosed herniated nucleus pulposus at L5.

The Veteran had an x-ray at the Arthritis Clinic in February 1998 that showed the
lumbar spine to be intact.

During a February 1998 examination by Dr. P. B., the Veteran stated that his lower
back had been stiff for several months, although he denied any current radiating
pain or sciatica.  Dr. P. B. noted "some" pain on flexion of the low back and
"somewhat decreased" flexion and 'some" tenderness in the paraspinal muscles; the
Veteran's gait was "somewhat" antalgic.

The Veteran had a normal x ray of the lumbar spine at Piedmont Medical Center in
May 1999.  MRI was also normal, with no indication of significant disc bulge or
herniation.

The Veteran had a VA examination of the spine in February 2000, in which he
complained of low back pain near the tailbone, sometimes radiating to the buttocks.  
Forward flexion greater than 30 degrees caused pain, as did lateral bending to 20
degrees bilaterally and rotation to 20 degrees bilaterally.  Palpation and percussion
over the mid low back were also mildly tender to palpation.  There was no area of
point tenderness.  Straight leg raising caused pain extending up his back in the flank
area to down to his buttocks at about 30 degrees, but nothing down beyond the
buttocks distally.  There was more on the right than on the left.  Straight leg raising
in the seated position did not cause this pain.  He did however, have knee pain while
doing his straight leg raise in the seated position, but this seemed to be localized to
the knee joint as the area of pain.  Reflexes were 2+ and equal at the knees with
distraction and absent at the ankles bilaterally.  Sensation was diminished in the feet
in a stocking distribution consistent with peripheral neuropathy.  Motor testing was
grossly 4/5 to 4/5 throughout.  The examiner stated that some of the Veteran s current back pain was due to traumatic injury during active service and later in the
Reserves, but was also exacerbated by systemic lupus erythematosus (SLE) and by the inflammatory arthritis associated with (SLE).  

During VA examination in April 2000 the Veteran's range of motion was forward
flexion to 40 degrees, extension to 20 degrees, lateral bending to 20 degrees
bilaterally, and rotation to 20 degrees bilaterally, with pain at terminus of motion.

In July 2001 the Veteran was noted to have L3 and L4 radicular symptoms, status
post right total hip arthroplasty.  MRI of the lumbar spine was essentially normal in August 2001.

In August 2001 the Veteran had an abnormal electrodiagnostic examination.  The
Veteran was found to have right femoral neuropathy.  There was no evidence of
peripheral neuropathy and no evidence of lumbar radiculopathy based on normal
paraspinal examination.

An MRI scan in August 2001 revealed slightly abnormal vertebral body shape.  The
examiner noted that this finding may simply represent abnormal anatomic variant
(notochordial remnants).  It was also noted that vertebral shape may also be seen in
patients with sickle cell anemia or thalassemia.  There were no focal protrusions
seen, however, there was mild bilateral foraminal narrowing at the L2-L3 through L5-Si levels, likely on a congenital basis.

The Veteran had a VA examination of the spine in October 2001, during which he
reported significant low back pain and stiffness as well as burning pain, numbness
and weakness down the left lower extremity to the toes.  Range of motion of the
spine was flexion to 50 degrees and extension to 10 degrees, with poor effort and
pain at the extremes of motion.  He had decreased sensation in the left leg and foot
on examination.  Had 1-F deep tendon reflex on his left lower extremity versus a
minimal tendon reflex on his right lower extremity.  Had a positive straight leg raise
test on the left with increased burning and tingling in his foot with flexion of his
extended leg.  The examiner s assessment was low back pain and likely degenerative disc disease with radicular symptoms into the left lower extremity and
likely nerve impingement.

The Veteran had an x ray of the lumbar spine by Miller Orthopaedic Associates in
September 2002 that was reported to be fairly normal, with well-maintained
intervertebral disc spacing and some osteopenic changes, but no fracture deformities or significant spondylitic changes.

An x-ray of the lumbar spine by Miller Orthopaedic Associates in May 2003
revealed some scalloping of some vertebrae; disc spaces were well maintained.  The
examiner's impression was low back pain with radiculopathy of unknown etiology.
At a February 2004 DRO hearing, the Veteran reported back pain of a 9 about every
day and pain in the left lower back.

The Veteran had a VA examination of the spine in May 2005, in which the Veteran
complained of low back pain radiating to the left leg to the point that he was
sometimes barely able to walk; however, he denied IVDS during the past 12
months.  The examiner noted that MRI in 2004 had shown foraminal stenosis at 
L2-3 and L3 4, with bulging disc, but no herniation.  Range of motion was forward
flexion to 30 degrees without pain and to 40 degrees with pain, backward extension
to 10 degrees without pain and to 15 degrees with pain, lateral flexion to 15 degrees
without pain and to 20 degrees with pain, bilaterally, and external rotation to 15
degrees without pain and to 20 degrees with pain, bilaterally, with no additional
limitation by pain, fatigue, weakness or lack of endurance on any of these ranges.  
There was also S1 radiculopathy bilaterally, as shown by the neurological examination revealing absent Achilles reflexes.  However, the examiner did not give an opinion on the etiology of the radiculopathy.

The Veteran had a VA neurological examination in June 2005.  The examiner concluded that the Veteran did not have a neurological abnormality that
could be specifically related to his most recent MRI.

The Veteran had a VA joints examination in July 2005, during which he complained of constant severe low back pain with spasms and stiffness.  He reported no days of incapacitation due to IVDS during the previous 12 months.  Flexion was to 10 degrees without pain and 13 degrees with pain, extension of 10 degrees without pain and 15 degrees with pain, left lateral flexion of 10 degrees without pain and 20 degrees with pain, right lateral flexion of 0 degrees without pain and 10 degrees with pain, left lateral rotation of 30 degrees, and right lateral rotation of 30 degrees, with additional limitation of motion due to pain, fatigue, weakness or lack of endurance.  There was no muscle spasm localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.

In November 2005, the Veteran presented with low back pain with radicular pain to
posterior bilateral lower extremity with pain rating of 7 out of 10.  The Veteran
denied melena, bowel or bladder problems, or recent fevers/chills.

Also in November 2005, the Veteran was noted to have slightly decreased strength
in the legs at about 4 /5 distally, proximally was more difficult to evaluate due to the joint replacements, but was minimal decreased as well.  The Veteran was diagnosed with lumbar spondylosis and foraminal stenosis stable.

The Veteran's private physician, S.C., MD, submitted a statement in November 2005, in which he noted the Veteran's reports of back pain and nocturia with urinary urgency, since a fall from a ladder in the Reserves.  

The Veteran had a VA spine examination in June 2006, during which he reported
continued pain as well as bowel and bladder problems and saddle anesthesia.  He
denied incapacitating episodes.  Forward flexion was to 15 degrees, backward
extension was to 5 degrees, lateral flexion was to 10 degrees, bilaterally, and
external rotation was to 20 degrees, bilaterally, with pain throughout range of
motion, but no increase in pain with repetitive motion.  Neurological examination
was significant for stocking distribution numbness up to mid-thigh level.  He had
no atrophy in his calves or quadriceps muscles.  He had left patellar, 1+ right
patellar reflex and non-elicitable bilateral Achilles tendon reflexes.  MRI showed
some mild foraminal stenosis with no central disk bulging, and x-ray showed
minimal rim osteophyte formation with vertebral alignment retained and disc spaces
preserved.  The examiner diagnosed degenerative disease of the lumbar spine.  

In August 2006, the examiner issued an addendum opinion stating that it is less
likely than not that the Veteran's reported bowel and bladder problems and saddle
anesthesia are due to the service-connected low back disorder.  The examiner's
rationale was that the lumbar MRI did not demonstrate compression of the
Veteran's cauda equina during the time of onset of his bowel and bladder
symptoms, and that encroachment on the exiting L2, L3 and L4 nerve roots would
not produce such symptoms.  

In a November 2006 neurology note it was reported that the Veteran had lumbar
spondylosis and foraminal stenosis.

In a December 2006 treatment note, the findings of a lumbar spine MRI scan were
discussed with the Veteran and it was noted that the bladder control problems were
not of spinal origin and likely related to a cerebrovascular accident (CVA).  

The Veteran reported low back pain in July 2007.  He described the pain as an 8 out
of 10 in intensity.  The low back pain was reported to radiate to the hips and knees
as well as the legs.  He reported bladder incontinence for approximately two years.
In August 2009 the Veteran reported no recent bowel or bladder incontinence.  
There was decreased lumbar flexion and altered, decreased sensation to light touch
left lower extremity below the knee as compared to the right.  Deep tendon reflexes
were 2+ left patellar and Achilles bilateral lower extremities.  The provider was
unable to elicit patellar right lower extremity.  There was palpable tenderness at L2-
S1, right sacroiliac joint, bilateral piriformis, and left greater trochanter.  There was
moderate muscle spasm lumbar paraspinals, multifidii.

An October 2009 lumbar spine x-ray revealed disc spaces preserved with
satisfactory alignment.

In August 2010, the Veteran was afforded a VA spine examination.  The
Veteran reported daily back pain present all day every day, that was severe and present at all times.  The pain was 8 out of 10 in intensity with radiation
down to the bilateral lower extremities.  He reported that at times his ability to walk
was affected.  It was noted that there had been no incapacitating episodes over the
prior 12 months for which a physician prescribed bed rest for his back pain.  He
reported that activity and any sort of lifting, bending, or prolonged standing
aggravated his spine condition.  Weather changes were also noted to aggravate his spine condition.  The Veteran reported that he was not working and that this was
predominantly due to lupus, however, it was also due to his back, which affected his
ability to stand and ambulate normally for long periods.  His activities of daily
living were noted to be affected because he had difficulty dressing himself and his
difficulties were predominantly caused by the back pain, but also due to the systemic lupus symptoms.  He used a cane for ambulation.

Physical examination revealed flexion to 40 degrees, extension to 5 degrees, lateral
flexion to 10 degrees bilaterally, and rotation to 20 degrees, bilaterally, all of which
were with pain throughout the entire range of motion although his range of motion
was not additionally limited following repetitive use on examination.  He had
diffuse tenderness to palpation of the lumbar spine, but no spasm on examination.  
Straight leg raise was negative bilaterally.  His strength was 5/5 in all four extremities.  He had decreased sensation in the bilateral feet and hands suggestive
of peripheral neuropathy and also in the bilateral lateral tibial region in the
dermatomal distribution.  Otherwise, senses were noted to be intact.  There were
decreased ankle reflexes bilaterally, but otherwise the reflexes were normal.

In May 2011, the Veteran was afforded a VA spine examination.  The Veteran reported that he experienced pain on a daily basis, which radiated down both legs below the knee.  Under normal circumstances the Veteran could walk 50 feet on level ground and he claimed he had suffered three incapacitating episodes of low back pain in the prior year.  He received his medical care at the VA.  The Veteran s problems included low back pain and lumbosacral spondylosis with myelopathy.  He had both physical therapy and injection therapy in the prior year.  He never had surgery on the back.  He last worked in 1996 in the graphics and printing industry.  He stopped that work because of his back because he was unable to lift the objects on which he was working and in his daily activities of living he was basically unable to bend over.  The Veteran reported that he felt his back problems were consistent.  He used a cane, a brace, and a TENS unit.  The examiner commented that the pain coming from the back and spreading to the lower extremities was not in a sciatic type of distribution.  The impression was that the Veteran suffered from degenerative disease of the lumbosacral spine with no clear signs of radiculopathy.  The urinary and bowel incontinence the Veteran reported was not due to myelopathy.  The MRI of the lumbosacral spine did not show cauda equina damage or myelopathy at the lumbosacral level.  The MRI in November 2006 revealed no evidence of disc herniation, spinal stenosis, spondylosis or spondylolisthesis.  The only finding was a small degenerative synovial cyst protruding posteriorly to the left of the L4 L5.  The final diagnosis was degenerative disease of the lumbosacral spine.

In October 2011, an addendum was added to the May 2011 VA examination
Report.  The examiner noted that a neurological examiner in May 2011 rendered the
opinion that the Veteran had degenerative joint disease of the lumbosacral spine
without evidence of radiculopathy.  The neurological examiner was noted to have
felt that the Veteran was suffering from neuropathic symptoms because of his
systemic lupus erythematosus.  The examiner noted that the neurological examiner
had reported an absent knee jerk on the right side and a 3+ knee jerk on the left side,
along with decreased sensation of both lower legs.  The neurologic examiner was
noted to point out the fact that an MRI of the lumbosacral spine in November 2006
was read as normal with the exception of a small posterior degenerative synovial
cyst on the left at the level of L4-L5.  Reviewing his own examination report, the examiner noted that he had noted a decreased sensation of both lower legs, but more so on the right than the left.  Knee jerk and ankle jerk were both absent at the right leg.  Knee jerk at the left leg was 2+ and ankle jerk at the left leg was absent.  The opinion rendered by the spine examiner was that the Veteran did suffer from bilateral radiculopathy, more on the right side than the left side.  The examiner noted that he did not render an opinion regarding the etiology of the radiculopathy and that the diagnosis was chronic lumbar strain with clinical evidence of radiculopathy, but no imaging evidence of radiculopathy.

The examiner discussed an examination of another VA examiner dated in August
2010, which indicated that a previous MRI from 2005 was read as showing mild
degenerative disc disease.  The examiner noted that the examiner in August 2010
provided an extensive and thorough discussion of the Veteran s complex case.  He diagnosed chronic lumbar strain, mild degenerative disc disease of the lumbar spine
and systemic lupus erythematosus.

The spine examiner indicated that he was asked to address the discrepancy between
his examination and the examination of August 2010.  The examiner noted that due
to the specialized training and extensive experience in the field of neurology of the
neurological examiner, he would defer to his diagnosis attributing the neuropathy
primarily to the Veteran's diagnosis of lupus.  The examiner noted that the MRI
from 2006 that did not show any disc disease or nerve root involvement which
might explain radiculopathy was particularly noteworthy.  The examiner, therefore,
agreed with the neurological examiner's attribution of the neuropathy with the
Veteran s lupus.

Period Prior to October 18, 1997

For the period prior to October 18, 1997, the Board finds that entitlement to an
evaluation in excess of 10 percent disabling is not warranted.  In this regard, prior to October 18, 1997, the Veteran's low back disability did not manifest more than mild symptoms of IVDS or more than slight limitation of motion. 

The Board acknowledges that during this period (November 1996), the Veteran reported that he was totally disabled and unable to work due to back pain that radiated down the left side to the foot, that he was unable to lift any heavy weights or perform household chores, and that he had to wear a back brace.  In addition, the Veteran complained of muscle spasms and chronic sciatic pain radiating from the lower back through the left buttock and into the left leg, was diagnosed and treated for sciatica, and was found, on one occasion, to have a positive straight leg raise test.  Notwithstanding the Veteran's reports, the Board notes that there is no objective clinical medical evidence to support the Veteran's subjective reports in November 1996 regarding the severity of his low back disability.  Rather, as discussed above, the greater portion of the medical evidence shows that during this period, on objective testing, the Veteran demonstrated muscle spasm, but no more than slight limitation of motion and was found to be essentially neurologically intact during the majority of his examinations, thus presenting a disability picture indicating no more than mild IVDS due to sciatic pain.  In this regard, in March 1995 the Veteran had a normal gait and range of motion, as well as a normal sensory evaluation.  In June 1995, the Veteran had minimal pain after rest, was noted to be neurologically intact, to have negative straight leg raises, and minimal pain on range of motion.  He also reported in June 1995 that he was able to work.  An MRI in May 1996 revealed no evidence of disc herniation.  In June 1996, the Veteran had a forward flexion of the spine to 70 degrees, and his back was still noted to be "ok" in July 1996.  

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

As the preponderance of the evidence is against a finding that the Veteran's low
back disorder manifested symptoms in excess of mild IVDS or more than slight
limitation of motion, entitlement to an evaluation in excess of 10 percent disabling
for the period prior to October 18, 1997 is denied.  

Period Beginning October 18, 1997

For the period beginning October 18, 1997, the Board finds that an evaluation in
excess of 40 percent disabling is not warranted.

The medical evidence of record reveals that as of a VA examination on October 18,
1997, the Veteran's range of motion of the spine was severely limited and as such,
warrants an evaluation of 40 percent disabling under the old rating criteria, Diagnostic Code 5292.

The Board notes that a rating higher than 40 percent was not available under either
Diagnostic Code 5292 or 5295.  A rating higher than 40 percent was accordingly
not available, absent "pronounced IVDS' (Diagnostic Code 5293), until the new
rating criteria were introduced in September 2003.

The Board notes that the Veteran's low back disorder has not manifested
pronounced IVDS at any point during the period on appeal.  In this regard, as discussed further below, the Board finds that the neurological symptoms identified on examination and evaluation throughout the appeal period are associated with the Veteran's SLE and treatment for SLE rather than the Veteran's low back disorder.

The February 2000 VA examiner opined that although some of the Veteran s current back pain was due to traumatic injury during active service and later in the Reserves, it was also exacerbated by SLE and by the inflammatory arthritis associated with SLE.  

In August 2001 the Veteran had an abnormal electrodiagnostic examination.  The
Veteran was found to have right femoral neuropathy.  There was no evidence of
peripheral neuropathy and no evidence of lumbar radiculopathy based on normal
paraspinal examination.

The Veteran had a VA examination of the spine in October 2001, during which he
reported significant low back pain and stiffness as well as burning pain, numbness
and weakness down the left lower extremity to the toes.  The examiner s assessment was low back pain and likely degenerative disc disease with radicular symptoms into the left lower extremity and likely nerve impingement.  However, the examiner did not specifically associate the Veteran's neurological symptoms with his degenerative disc disease.

An x-ray of the lumbar spine by Miller Orthopaedic Associates in May 2003
revealed some scalloping of some vertebrae; disc spaces were well maintained.  The examiner's impression was low back pain with radiculopathy of unknown etiology.

In November 2005, the Veteran presented with low back pain with radicular pain to posterior bilateral lower extremity.  He was also noted in November 2005 to have slightly decreased strength in the legs at about 4 /5 distally, and minimally decreased proximally.  

During private treatment in November 2005, the Veteran complained of incontinence, which the physician attributed to his lower back condition.

The Veteran had a VA spine examination in June 2006, during which he reported
continued pain as well as bowel and bladder problems and saddle anesthesia.  Neurological examination was significant for stocking distribution numbness up to mid-thigh level.  He had no atrophy in his calves or quadriceps muscles.  He had left patellar, 1+ right patellar reflex and non-elicitable bilateral Achilles tendon reflexes.


In August 2006, the examiner issued an addendum opinion stating that it is less
likely than not that the Veteran's reported bowel and bladder problems and saddle
anesthesia are due to the service-connected low back disorder.  The examiner's
rationale was that the lumbar MRI did not demonstrate compression of the
Veteran s cauda equina during the time of onset of his bowel and bladder
symptoms, and that encroachment on the exiting L2, L3 and L4 nerve roots would
not produce such symptoms.  

In a December 2006 treatment note, the findings of a lumbar spine MRI scan were
discussed with the Veteran and it was noted that the bladder control problems were not of spinal origin and were likely related to a cerebrovascular accident (CVA).  

In July 2007, the Veteran reported that his low back pain radiated to the hips and knees, as well as the legs.  He reported bladder incontinence for approximately two years.

In August 2009 the Veteran reported no recent bowel or bladder incontinence.  
There was decreased lumbar flexion and altered, decreased sensation to light touch
left lower extremity below the knee as compared to the right.  

During an August 2010 VA examination, straight leg raise was negative bilaterally.  Strength was 5/5 in all four extremities.  The Veteran had decreased sensation in the bilateral feet and hands suggestive of peripheral neuropathy and also in the bilateral lateral tibial region in the dermatomal distribution.  Otherwise, senses were noted to be intact.  There were decreased ankle reflexes bilaterally, but otherwise the reflexes were normal.  The examiner diagnosed chronic lumbosacral strain with mild degenerative disc disease of the lumbar spine, and systemic lupus.

In May 2011, the Veteran was afforded a VA spine examination.  The Veteran reported that he experienced pain on a daily basis, which radiated down both legs below the knee.  The examiner commented that the pain coming from the back and spreading to the lower extremities was not in a sciatic type of distribution.  The impression was that the Veteran suffered from degenerative disease of the lumbosacral spine with no clear signs of radiculopathy.  The examiner also found that the urinary and bowel incontinence the Veteran reported was not due to myelopathy.  The MRI of the lumbosacral spine did not show cauda equina damage or myelopathy at the lumbosacral level.  The MRI in November 2006 revealed no evidence of disc herniation, spinal stenosis, spondylosis or spondylolisthesis.  The only finding was a small degenerative synovial cyst protruding posteriorly to the left of the L4-L5.  The final diagnosis was degenerative disease of the lumbosacral spine.

In October 2011, an addendum was added to the May 2011 VA examination
Report.  The examiner noted that a neurological examiner in May 2011 by another doctor, who rendered the opinion that the Veteran had degenerative joint disease of the lumbosacral spine without evidence of radiculopathy.  The neurological examiner was noted to have felt that the Veteran was suffering from neuropathic symptoms because of his systemic lupus erythematosus (SLE).  The opinion rendered by the spine examiner was that the Veteran did suffer from bilateral radiculopathy, more on the right side than the left side.  However, the examiner also noted that he did not render an opinion regarding the etiology of the radiculopathy and that the diagnosis was chronic lumbar strain with clinical evidence of radiculopathy, but no imaging evidence of radiculopathy.  

The examiner discussed the examination report presented by another VA examiner, dated in August 2010, which indicated that a previous MRI from 2005 was read as showing mild degenerative disc disease.  The examiner noted that the examiner in August 2010 provided an extensive and thorough discussion of the Veteran s complex case.  He diagnosed chronic lumbar strain, mild degenerative disc disease of the lumbar spine and SLE.  The spine examiner indicated that he was asked to address the discrepancy between his examination and the examination of August 2010.  The examiner noted that due to the specialized training and extensive experience in the field of neurology of the neurological examiner, he would defer to his diagnosis attributing the neuropathy primarily to the Veteran's diagnosis of lupus.  The examiner noted that the MRI from 2006 that did not show any disc disease or nerve root involvement which might explain radiculopathy was particularly noteworthy.  The examiner, therefore, agreed with the neurological examiner's attribution of the neuropathy with the Veteran's lupus.

The above-noted evidence shows that the Veteran's neurological symptoms have overwhelmingly been attributed to his diagnosed SLE.  In fact, there is only one instance in the record (during private treatment in November 2005) that any identified neurological symptoms, specifically incontinence, are noted to be related to the Veteran's low back disability.  This finding is not supported by the other competent medical evidence of record, and the probative medical opinions of record hold that the Veteran's neurological symptoms, primarily neuropathy and radiculopathy, when found to be present, are not related to any low back disability, but rather to his diagnosed SLE.  See August 2010, May 2011 and October 2011 VA examiner opinions.

The November 2005 private physician noted above, indicated that the Veteran had back pain and urinary incontinence, which he reported started after his back injury in the reserves.  However, the physician did not specifically opine that the Veteran's incontinence was related to his low back disability.  Therefore, the Board finds that it is not a positive opinion in favor of the Veteran's contention that his neurological symptoms are secondary to his low back disability rather than his lupus.

The October 2011 addendum opinion, which incorporates the August 2010 and May 2011 VA opinions, is the only probative opinion of record regarding the etiology of the Veteran's neurological symptoms.  The opinion was offered by a VA physician, who cited findings from a VA neurologist, someone who is eminently qualified to make such findings, and was based on a very thorough review of the claims file and medical evidence of record, and accompanied by an explanation of the rationale for the opinion.  Therefore, the Board finds that the opinion is adequate.

Based on all the evidence noted above, the Board finds that the criteria for a rating higher than 40 percent are not met.  Under the criteria in effect prior to adoption of the General Rating Formula in September 2003, the assigned 40 percent was the highest possible schedular rating under Diagnostic Code 5292 or Diagnostic Code 5295.  Under the General Rating Formula, an evaluation higher than 40 percent is available but requires ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine, which is not shown in this case.

The Veteran's representative has argued that the evidence of pain throughout the
Veteran's range of motion of the lumbar spine, noted on recent VA examinations, is
equivalent to ankylosis of the spine.  However, the Board notes that ankylosis has
been defined by the Court as immobility and consolidation of a joint due to disease,
injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) ; Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In addition, the Court has stated that ankylosis is stiffening or fixation of a joint as the result of a disease process with fibrous or bony union across the joint.  Dinsay v Brown, 9 Vet. App. 79, 81 (1996).  In the absence of evidence of any immobility, consolidation, or fibrous or bony union across the joint, the Board finds that the Veteran's low back disorder is not manifested by ankylosis.

The Board has considered whether the disability may be alternatively rated for IVDS, but there is no evidence of incapacitating episodes of at least six weeks over the prior year.  The Board has also considered whether additional compensation is appropriate for a separately ratable neurologic disorder, but as discussed above, the weight of the clinical evidence links the Veteran's neurological symptoms to his SLE and not the low back disability presently at issue.

The Board has also considered the regulations regarding additional limitation of
function due to pain, weakness, or fatigability.  The Veteran's loss of function is
primarily due to pain and, in fact, his current levels of disability (10 percent prior to
October 18, 1997 and 40 percent thereafter) do take into account his pain on motion.  There is accordingly no additional limitation of function due to pain for which additional compensation is appropriate.

Therefore, as at no time during the period beginning October 18, 1997 has the
Veteran's low back disorder manifested pronounced IVDS, at no time during the
period beginning September 23, 2002, has the Veteran's low back disorder manifest
incapacitating episodes that required bed rest as prescribed by a physician, of a total
duration of at least six weeks during a twelve month period, and at no time during
the period beginning September 26, 2003 has the Veteran's low back disorder
manifest symptoms of unfavorable ankylosis of the entire thoracolumbar spine or
entire spine, entitlement to an evaluation in excess of 40 percent for the service-
connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-
4, from October 18, 1997, is denied.

Based on the evidence above, entitlement to an initial evaluation in excess of 10
percent disabling, for the period prior to October 18, 1997, for service-connected
mechanical low back pain, and entitlement to an evaluation in excess of 40 percent
for the service-connected mechanical low back pain with bilateral foraminal
stenosis, L2-3 and L3-4, from October 18, 1997, is denied.  See 38 USCA
§ 5107(b) (West 2014), 38 C F R § 4.3 (2014), Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral to the
Chief Benefits Director of VA's Compensation and Pension Service under
38 C F R § 3 321.  The Court has clarified the analytical steps necessary to
determine whether referral for extraschedular consideration is warranted.  See Thun
v Peake, 22 Vet App 111 2008.  The Court stated that the RO or the Board must
first determine whether the schedular rating criteria reasonably describe the
Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating
criteria do reasonably describe the Veteran's disability level and symptomatology,
the assigned schedular evaluation is adequate, referral for extraschedular
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran s complaints and the treatment records
submitted, including those from private physicians, which have reported that he was
excused from work and was totally disabled and that his service-connected back
condition has an impact on his ability to work and perform the daily activities of
living.  However, the Veteran does not meet the criteria for an evaluation in excess
of 10 percent disabling, for the period prior to October 18, 1997, or in excess of 40 percent disabling, for the period beginning October 18, 1997, for his service-connected mechanical low back pain with bilateral foraminal stenosis L2-3 and 
L3-4, and there are no aspects of the mechanical low back disability not contemplated by the schedular criteria.  The criteria take into consideration the complete manifestations of the Veteran's back disorder, including reduction in range of motion and loss of work time.  See 38 C F R § 4.1.  See also VAOPGCPREC 5-
2005 (Nov 25, 2005).  In addition, the criteria take into consideration neurological
manifestations.  

Furthermore, the Board finds no evidence of any unusual or exceptional
circumstances such as marked interference with employment or frequent periods of
hospitalization related to the service-connected disability at issue, which would take
the Veteran's case outside the norm so as to warrant an extraschedular rating.  The
rating schedule contemplates loss of working time due to exacerbations
commensurate with the level of disability which, in this case, is 10 percent
disabling, prior to October 18, 1997, and 40 percent disabling, beginning October
18, 1997.  The Veteran has not required frequent periods of hospitalization related
to his service-connected back disability.  Therefore referral by the RO to the Chief
Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2014) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU prior to July 8, 1996

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable. 38 C.F.R. § 4.16(b).  Where there is evidence that a veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

The Veteran has a 100 percent combined evaluation for his service-connected disabilities, effective from July 8, 1996, and he has not argued that he is entitled to a TDIU after July 8, 1996.  He has also been granted special monthly compensation.  Therefore, the issue of entitlement to a TDIU from July 8, 1996 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the Veteran has reported that he was unemployable due to his service-connected disabilities from June 12, 1995 to July 8, 1996.  

From June 12, 1995 to July 8, 1996, the Veteran was service-connected for mechanical low back pain, rated as 10 percent disabling, and a ganglion cyst of the right wrist, evaluated as noncompensably disabling.  He had a combined disability rating of 10 percent.  Therefore, he did not meet the schedular criteria for a TDIU during that period.  However, as noted above, total disability rating may still be assigned on an extraschedular basis, if the evidence shows that the Veteran was in fact unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Initially, the Board notes that although the Veteran has reported that his ganglion cyst interfered with his ability to perform his job duties, he has never alleged, and the record does not show, that the ganglion cyst of the right wrist has prevented him from maintaining gainful employment or rather, rendered him completely unemployable.  

Regarding the other service-connected disability during the time period in question, the Board finds that the evidence of record does not show that the Veteran's service-connected mechanical low back pain caused him to be unemployable during the period beginning June 12, 1995 and ending July 8, 1996.  In this regard, on evaluation for low back pain in March 1995, the Veteran's gait and range of motion were normal.  Sensory examination was also normal.  In June 1995, he reported lumbar pain on range of motion on more than one occasion; however, the pain was reduced by rest.  Private treatment records show that he was given two weeks off of work in June 1995, however, by the end of that month, he reported that he wanted to return to work.  He was to be released back to work at the beginning of July 1995.  In May 1996, approximately two years later, the Veteran reported that his low back symptoms had recently increased.  He was also noted at that time to be receiving treatment for lupus.  Private treatment records show that his physician felt that he was unable to work indefinitely.  However, objective clinical medical evidence from that time shows that he was still able to perform forward flexion to 70 degrees in June 1996, and during treatment in July 1996, his back was noted to be "okay."  During his November 1996 Board hearing, the Veteran reported that he was unable to work due to his service-connected low back disability.  In a December 2005 statement, the Veteran's private physician stated that the Veteran had not been able to work since April 1996.  However, the contemporaneous clinical evidence of record does not support this physician's finding.  A July 2000 Disability Determination Report from the Social Security Administration (SSA) shows that the Veteran also reported being disabled since April 26, 1996.  However, the SSA's actual determination, after a review of his medical records, was that the Veteran had been disabled only since August 1, 1998.  

The Board finds that although the evidence of record shows that the Veteran may have been having some difficulty working due to his low back disability during the time period in question, the weight of the probative medical evidence shows that his service-connected disabilities did not preclude him from obtaining or engaging in substantially gainful employment prior to July 8, 1996.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected disabilities rendered him unable to work, and the Board recognizes that the Veteran is competent to describe his symptomatology.  However, the Board finds the objective medical evidence of record showing the level of severity of his disabilities during this period, to be more credible than his assertions.

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran was not unemployable due to his service-connected disabilities from June 12, 1995 to July 8, 1996, a TDIU is not warranted for this period, and referral for consideration of entitlement to TDIU on an extraschedular basis for this period is not required. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected
mechanical low back pain from June 12, 1995 through October 17, 1997, is denied.

Entitlement to an evaluation in excess of 40 percent for the service-connected
mechanical low back pain with bilateral foraminal stenosis, L2 3 and L3-4, from
October 18, 1997, is denied.

Entitlement to a TDIU for the period beginning June 12, 1995 and ending July 8, 1996, is denied.



____________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


